 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT, dated as of December 28, 2012 (this “Agreement”), by
and among UNIVERSAL BUSINESS PAYMENT SOLUTIONS ACQUISITION CORPORATION., a
Delaware corporation (“Company”), the undersigned individual whose name appears
listed under the heading “Initial Stockholder” on the signature page hereto (the
“Initial Stockholder”) and CONTINENTAL STOCK TRANSFER & TRUST COMPANY, a New
York corporation (“Escrow Agent”).

 

WHEREAS, the Company, the Initial Stockholder and the Escrow Agent entered into
a Stock Escrow Agreement, dated as of May 13, 2011 (the “Escrow Agreement”).

 

WHEREAS, pursuant to section 6.2 of the Escrow Agreement, EarlyBirdCapital, Inc.
(“EBC”) must provide its prior written consent to any modifications or changes
to the Escrow Agreement.

 

WHEREAS, the parties thereto desire to terminate the Escrow Agreement as it
relates to the Initial Stockholder on the terms and conditions set forth in this
Agreement.

 

IT IS AGREED:

 

1.                   Definitions. Capitalized terms used herein without
definition are used herein with the meanings ascribed to such terms in the
Escrow Agreement.

 

2.                   Release of Escrow Shares. The certificates representing the
Initial Stockholder’s Escrow Shares are hereby released and shall be returned by
the Escrow Agent to the Initial Stockholder.

 

3.                   Deposit of Escrow Shares. The Escrow Agreement is hereby
terminated in its entirety and shall be of no further force or effect, provided,
that, the provisions of Section 5 of the Escrow Agreement shall remain in full
force and effect.

 

4.                   Miscellaneous.

 

4.1.              Governing Law. This Agreement shall for all purposes be deemed
to be made under and shall be construed in accordance with the laws of the State
of New York. The Company hereby agrees that any action, proceeding or claim
against it arising out of or relating in any way to this Agreement shall be
brought and enforced in the courts of the State of New York or the U.S. District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenience forum. Any such process or summons to be served upon the Company
may be served by transmitting a copy thereof by registered or certified mail,
return receipt requested, postage prepaid, addressed to it at the address set
forth in Section 4.5 hereof. Such mailing shall be deemed personal service and
shall be legal and binding upon the Company in any action, proceeding or claim.

 

4.2.              Entire Agreement. This Agreement contains the entire agreement
of the parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged. It may be executed in
several original or facsimile counterparts, each one of which shall constitute
an original, and together shall constitute but one instrument

 

4.3.              Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation thereof.

 

4.4.              Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 



 

 

 

4.5.              Notices. Any notice or other communication required or which
may be given hereunder shall be in writing and either be delivered personally or
be mailed, certified or registered mail, or by private national courier service,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or, if mailed, two days after the date of mailing, as
follows:

 

If to the Company, to:

 

Universal Business Payment Solutions Acquisition Corporation

c/o UBPS Services, LLC

Radnor Financial Center

150 North Radnor-Chester Road, Suite F-200

Radnor, Pennsylvania 19087

Attn: Bipin C. Shah

 

If to a Stockholder, to the address set forth in Exhibit A.

 

and if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Chairman

 

A copy of any notice sent hereunder shall be sent to:

 

Dechert LLP

2929 Arch Street

Philadelphia, PA 19104

Attn: James A. Lebovitz

 

and:

 

EarlyBirdCapital, Inc.

275 Madison Avenue

27th Floor

New York, NY 10016

Attn: Steve Levine

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 



2

 



 

WITNESS the execution of this Agreement as of the date first above written.

 

 

UNIVERSAL BUSINESS PAYMENT

 

SOLUTIONS ACQUISITION CORPORATION

 

  By: /s/ Bipin C. Shah     Name: Bipin C. Shah     Title: Chief Executive
Officer         INITIAL STOCKHOLDER:       By: /s/ Ira Lubert     Name: Ira
Lubert         CONTINENTAL STOCK TRANSFER &   TRUST COMPANY       By: /s/ John
W. Comer, Jr.     Name: John W. Comer, Jr.     Title:      

The undersigned hereby consents to the terms and conditions of this Agreement as
required pursuant to section 6.2 of the Escrow Agreement.

 

EARLYBIRDCAPITAL,INC.

 

By: /s/ Steven Levine                 

 

Name: Steven Levine                  

 

Title: President                             

 



3

 

 

EXHIBIT A

 

 

 

Name and Address of
Initial Stockholder

 

Ira Lubert

 

2929 Arch St., 13th Floor, Philadelphia, PA 19104

 



4

 

